DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive.
Applicant states (Remarks pg. 7) that support exists for the subject matter of the amended claims.  The examiner respectfully disagrees.  See the 35 U.S.C. 112(a) rejections below. 
Applicant argues (Remarks pg. 7-8) that the specification describes an algorithm for the limitations of claims 74-76 and 78 that invoke means-plus-function interpretation, thus the 35 U.S.C. 112(b) rejections of these claims is improper.  Applicant states that disclosure is provided to “transform the user equipment device 400 … to a special purpose computer”.  The examiner respectfully disagrees.  To meet the definiteness requirements for means plus function limitations, “the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification” (emphasis added).  MPEP 2181 II B.  There must be disclosure of an algorithm for performing the particular function recited by the limitation invoking §112(f) interpretation.  Applicant’s specification does not provide this algorithm.  In the case of the “means for identifying” recited in claim 72, Applicant’s para. [0053] how this function is performed or what special purpose hardware element performs it.  Accordingly, the claims do not meet the requirements described in MPEP 2181 and remain rejected under §112(b).
It is not sufficient that a skilled artisan “know how to program the server device to achieve the claimed functions” (Remarks pg. 8).  Applicant’s disclosure amounts to that of a general purpose computing device.  While a skilled artisan may be capable of programming this device to perform a particular function, MPEP 2181 states that “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming” and “a rejection under 35 U.S.C. 112(b) … is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,804 in view of Meoded et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application recite only the subject matter found in the claims of the patent or obvious variants thereof.  For example, all limitations of instant claim 52 find corresponding subject matter in claim 1 of the patent except identifying a point where a first number of users previously stopping viewing the first media asset.  However, Meoded discloses predicting a point in which a user will stop generating a media asset by identifying a point where a first number of users previously stopped viewing the first media asset ([0057], [0060], [0089]-[0090] – behaviors of other users, including points where other users abandon a video asset, are analyzed to predict a point when a user is likely to stop viewing the media asset).  It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the claims of the patent with the teachings of Meoded by analyzing behaviors of plural users to predict when a user will abandon the media asset.  The motivation for this modification is provided by Meoded, which states that doing so produces more reliable predictions (see Meoded [0090]).
All other limitations in the remaining claims of this application find corresponding subject matter, or are only obvious variants of, the claims of the patent.
Claims 52-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-81 of copending Application No. 16/909,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, all limitations of instant claim 52 find corresponding subject matter in claim 52 of the reference application except identifying a point where a first number of users previously stopping viewing the first media asset.  However, Meoded discloses predicting a point in which a user will stop generating a media asset by identifying a point where a first number of users previously stopped viewing the first media asset ([0057], [0060], [0089]-[0090] – behaviors of other users, including points where other users abandon a video asset, are analyzed to predict a point when a user is likely to stop viewing the media asset).  It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the claims of the reference application with the teachings of Meoded by analyzing behaviors of plural users to predict when a user will abandon the media asset.  The motivation for this modification is provided by Meoded, which states that doing so produces more reliable predictions (see Meoded [0090]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 52, 62, and 72 have been amended to recite “identifying a progression point … by identifying a point where a first number of users previously stopped viewing the first media asset” and that it is determined if a current progression point is “within a pre-defined range of the identified progression point”.  Applicant points to para. [0027] as providing support for this subject matter.  The examiner respectfully disagrees, and submits that an improper combination of embodiments is recited in the claims. 
Applicant’s specification describes (para. [0027] and [0048]) predicting that a user is likely to switch away from a current channel based on a determination that other users have switched away from the same broadcast.  In this embodiment, the current viewership of a channel is determined, and if that viewership drops below a threshold, it is determined that the user is likely to change channels.  This is not, however, the same embodiment in which a future switching time is predicted, therefore this embodiment does not determine if a current progression point is “within a pre-defined range of the identified progression point” as recited in the claim.  This embodiment is not compatible with the embodiment that predicts future switching times and determines proximity to those times, and to combine the embodiments is improper because the events occur on different timescales.  A full reading of Applicant’s specification would lead the skilled artisan to conclude that the inventor did not have possession of the combination of embodiments that is recited in the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 74-76 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitations “means for identifying” in claim 74; “means for determining” in claim 75; “means for determining” and “means for identifying” in claims 76 and 78 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification merely describes these “means” as a general purpose computing device, without describing a specific hardware or algorithm for performing the functions recited in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-53, 58-63, 68-73, and 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al., US Pub No. 20130046849 in view of Meoded et al., US Pub No. 20110282745.

 	As to claim 52 Wolf discloses a method comprising: 
causing a first media asset to be generated for presentation at a device (Fig. 5: 502); 
identifying a progression point within the presentation of the first media asset at which the device is predicted to stop generating for presentation the first media asset and generate for presentation a second media asset ([0017], [0117] – channel surfing is predicted for particular progression points within the media asset); 
in response to determining that a current progression point within the presentation of the first media asset is within a pre-defined range of the identified progression point, causing a portion of the second media asset to be stored in storage of the device ([0117], [0138] – background caching of a second media asset begins based on progression being near a commercial break, or identified progression point); and 
causing the portion of the second media asset stored in the storage of the device to be generated for presentation at the device ([0123]).  
Wolf fails to disclose identifying the progression point by identifying a point where a first number of users previously stopped viewing the first media asset.
However, in an analogous art, Meoded discloses predicting a point in which a user will stop generating a media asset by identifying a point where a first number of users previously stopped viewing the first media asset ([0057], [0060], [0089]-[0090] – behaviors of other users, including points where other users abandon a video asset, are analyzed to predict a point when a user is likely to stop viewing the media asset).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wolf with the teachings of Meoded by analyzing behaviors of plural users to predict when a user will abandon the media asset.  The motivation for this modification is provided by Meoded, which states that doing so produces more reliable predictions (see Meoded [0090]).

As to claim 53 Wolf discloses that the second media asset is related to the first media asset ([0110]).  

As to claim 58 Wolf discloses determining, based on a user profile, a media asset partially played at a previous time; and identifying the second media asset as the partially played media asset ([0118] – it is predicted that the user will return to an originally watched (partially played) program).  

As to claim 59 Wolf discloses retrieving metadata corresponding to the first media asset and user behavioral data from a user profile; wherein the second media asset is identified based on the retrieved metadata and user behavioral data ([0136], [0145] – locations of commercial breaks (metadata) and user profiles are retrieved to make caching decisions).  

As to claim 60 Wolf discloses that the storage of the device at which the portion of the second media asset is stored is a cache of the device ([0104]).

As to claim 61 Wolf discloses that the causing the portion of the second media asset to be stored in storage of the device comprises causing the device to buffer the portion of the second media asset ([0016], [0104]).  

As to claims 62-63 and 68-71 see rejection of claims 52-53 and 58-61, respectively.

As to claims 72-73 and 78-81 see rejection of claims 52-53 and 58-61, respectively.

Claims 54-55, 64-65, and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf and Meoded in view of Joliveau et al., US Patent No. 10,277,669.

As to claim 54 the system of Wolf and Meoded fails to disclose identifying the second media asset by: determining that the first media asset corresponds to an episode from among a plurality of episodes of a series; and in response to determining the first media asset corresponds to an episode from the series, identifying a next episode in the series as the second media asset.  
However, in an analogous art, Joliveau discloses identifying the second media asset by: determining that the first media asset corresponds to an episode from among a plurality of episodes of a series; and in response to determining the first media asset corresponds to an episode from the series, identifying a next episode in the series as the second media asset (col. 13 line 59 – col. 14 line 7).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wolf and Meoded with the teachings of Joliveau, the rationale being to provide improved predictions regarding the point and the content that a user will subsequently request, thereby improving the user experience.

As to claim 55 Joliveau discloses that the identifying of the second media asset further comprises: determining, based on a user profile, that a plurality of episodes of the series have been played within a predetermined time period (col. 15 lines 30-37 – it is predicted that a user will view a subsequent episode if “the user is sequentially viewing multiple episodes.”  This entails viewing the episodes within a predetermined time period, the time period being based on episode length).  

As to claims 64-65 see rejection of claims 54-55, respectively.

As to claims 74-75 see rejection of claims 54-55, respectively.

Claims 56, 66m and 76 are rejected under 35 U.S.C. 103 as being unpatentable over the system of Wolf and Meoded in view of Loach, US Pub No. 20170331914.

As to claims 56, 66, and 76 the system of Wolf and Meoded fails to disclose that the identifying of the second media asset comprises: determining that a second number of users that previously viewed the first media asset switched from playing the first media asset to another media asset; and identifying said another media asset as the second media asset in response to determining the second number of users exceeds a predetermined threshold number of users.  
However, in an analogous art, Loach discloses determining that a second number of users that previously viewed the first media asset switched from playing the first media asset to another media asset; and identifying said another media asset as the second media asset in response to determining the second number of users exceeds a predetermined threshold number of users ([0166] – predictive caching is performed based on percentage (first number surpassing a threshold) of users watching a second asset after a first).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of the system of Wolf and Meoded with the teachings of Loach, the rationale being to provide improved predictions regarding the content that a user will subsequently request, thereby improving the user experience.

Claim 57, 67, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over the system of Wolf and Meoded and Loach in view of Normile et al., US Pub No. 20150350714.

As to claims 57, 67, and 77 the system of Wolf, Meoded, and Loach fails to disclose that the first number of users are within a same geographical area as the device playing the first media asset.  
However, in an analogous art, Normile discloses a predictive caching system that determines users are within a same geographical area as the device playing the first media asset ([0045]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Wolf, Meoded, and Loach with the teachings of Normile, the rationale being to provide improved predictions by relating a user similar other users.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423